. -----.-------·'----~-




         Writ of Mandamus Denied, Opinion Filed January 14, 2013




                                                    In The
                                         C!rourt of .Appeals
                                 ltiftq mistrid of IDexas at mallas
                                              No. 05-13-00037 -CV

                              IN RE RED FROG EVENTS, LLC, ·Relator

                          On Original Proceeding from the County Court at Law No. 1
                                            Dallas County, Texas
                                    Trial Court Cause No. CC-11-02639-A

                                                   OPINION
                                  Before Justices Moseley, Francis and Fillmore
                                           Opinion by Justice Fillmore
                In this original mandamus proceeding, relator contends the trial court abused its

         discretion by compelling relator to produce documents relator asserts are irrelevant, overbroad,

         and not reasonably calculated to lead to admissible evidence. The facts and issues are well

         known to the parties, so we need not recount them herein. Based on the record before us, we

         conclude the trial court did not abuse its discretion by compelling production of the documents.

         See TEx. R. APP. P. 52.8(a); In re Prudential Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004)

         (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
        We DENY relator's petition for writ of mandamus.




                                                     c::::·
                                                   ROBERT M. Fll..LMORE
                                                   JUSTICE




                                               2
130037 .op.docx